DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “complex” in claim 5 is a relative term which renders the claim indefinite. The term “complex” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bonds of complex are unclear.
Claim 10 recites the limitation " the hermetically sealed process chamber" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickinson (US 4,698,915).
With respect to claim 1, Dickinson teaches a reflow soldering system comprising one or a plurality of individually heatable soldering process zones, wherein the reflow soldering system is configured to supply heat to a workpiece selectively through condensation or through convection or as a combination of convection and condensation (title; figures; and column 4, line 28-column 6, line 10).
With respect to claim 2, Dickinson teaches wherein the reflow soldering system includes at least two soldering process zones comprising at least one condensation process zone (42) and at least one convection process zone (82/89) located upstream or downstream of the latter (figures; and column 4, line 28-column 6, line 10). 
With respect to claim 3, Dickinson teaches the reflow soldering system comprises an upstream (82) and a downstream (89) convection process zone. 
With respect to claim 15, Dickinson teaches wherein at least one of the convection process zones comprises a plurality of convection modules with independent temperature . 

Claim(s) 1-4, 9, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodgate (US 4,321,031).
With respect to claim 1, Woodgate teaches a reflow soldering system comprising one or a plurality of individually heatable soldering process zones, wherein the reflow soldering system is configured to supply heat to a workpiece selectively through condensation or through convection or as a combination of convection and condensation (title; figures; and column 3, line 26-column 4, line 20).
With respect to claim 2, Woodgate teaches wherein the reflow soldering system includes at least two soldering process zones comprising at least one condensation process zone (3/5) and at least one convection process zone (2/4) located upstream or downstream of the latter (title; figures; and column 3, line 26-column 4, line 20).
With respect to claim 3, Woodgate teaches the reflow soldering system comprises an upstream (2) and a downstream (4) convection process zone (title; figures; and column 3, line 26-column 4, line 20). 
With respect to claim 4, Woodgate teaches wherein the reflow soldering system includes a conveyor comprising a plurality of segments (c1-c5) for conveying the workpiece through the soldering process zones and from one soldering process zone to the next, wherein the condensation process zone is configured to operate selectively as a hermetically sealed process chamber or to allow the conveyor to pass workpieces unhindered (the closing of shutters 22 would form a hermetically sealed process chamber) (figure 1; and column 5, lines 22-30). 
With respect to claim 9, Woodgate teaches further comprises a unit for controlling the pressure in a condensation process (column 5, lines 50-68). 

With respect to claim 15, Woodgate teaches wherein at least one of the convection process zones comprises a plurality of convection modules with independent temperature control, so as to define at least two heating zones and/or cooling zones (title; figures; and column 3, line 26-column 4, line 20). 
With respect to claim 16, Woodgate teaches a reflow soldering system for soldering electronic components comprising: an upstream (2) convection soldering process zone; a downstream (4) convection soldering process zone; a condensation (3/5) soldering process zone placed between said upstream convection soldering process zone and said downstream convection soldering process zone (title; figures; and column 3, line 26-column 4, line 20); a segmented conveyor (c2-c4) extending through said upstream convection soldering process zone, said downstream convection soldering process zone, and said condensation soldering process zone (figure 1); a seal (shutter 22)  configured to selectively hermetically seal said condensation soldering process zone, wherein said condensation soldering process zone is capable of being operated as a closed system sealed from said upstream convection soldering process zone and said downstream convection soldering process zone or as an open system open to said upstream convection soldering process zone and said downstream convection soldering process zone (figure 1; and column 5, lines 5-68); and a control unit coupled to said upstream convection soldering process zone, said downstream convection soldering process zone, and said condensation soldering process zone configured to control operating modes (broadest reasonable interpretation) of the reflow soldering system (figure 1; and column 5, lines 5-68). A control is intrinsically required to complete the processing described in column 5, lines 5-68 of Woodgate.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodgate as applied to claims 1-2 and 4 above, and further in view of Diehm et al. (US 2008/0185421A1) (hereafter Diehm).
With respect to claim 6, Woodgate does not teach wherein the hermetically sealed process chamber is configured as a first half-shell and a second half-shell, at least one of the half-shells being movable perpendicularly to a conveying direction of the conveyor, so that the hermetically sealed process chamber will be able to assume an open state, in which a conveyed workpiece can be moved into and out of the condensation process zone. 
However, Diehm teaches the hermetically sealed process chamber is configured as a first half-shell and a second half-shell, at least one of the half-shells being movable perpendicularly to a conveying direction of the conveyor, so that the hermetically sealed process chamber will be able to assume an open state, in which a conveyed workpiece can be moved into and out of the condensation process zone (figures 1-2; and paragraphs 17-20).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to substitute the half-shell movement of Diehm for the shutters of Woodgate in order to achieve the desired pressure within the chamber.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodgate and Diehm as applied to claims 1-2, 4 and 6 above, and further in view of Zhang et al. (US 2013/0175323A1) (hereafter Zhang).
With respect to claim 7, Woodgate and Diehm do not teach wherein the first and the second half-shell each comprises a heating system for heating the first and the second half-shell from outside and/or from inside. 
However, Zhang teaches lower and upper heaters (figures; and paragraphs 66-68).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the lower and upper heaters of Zhang in the collective process of Woodgate and Diehm in order to heat the upper and lower surfaces of the component o the desired temperature during bonding.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodgate as applied to claims 1-2 and 4 above, and further in view of Bell (US 2002/0007565A1).
With respect to claim 8, Woodgate does not teach wherein valves for opening and closing fluid lines are attached to or provided close to the hermetically sealed process chamber, so as to supply or suck off vaporous and/or condensed medium. 
However, Bell teaches wherein valves for opening and closing fluid lines are attached to or provided close to the hermetically sealed process chamber, so as to supply or suck off vaporous and/or condensed medium (paragraphs 24-27).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the valves of Bell in the apparatus of Woodgate in order to control the flow of heating fluid.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodgate as applied to claims 1-2 and 4 above, and further in view of Miura (US 5,436,202).
With respect to claim 10-11, Woodgate does not teach wherein the hermetically sealed process chamber includes a pressure sensor; and which is configured for influencing, during a phase of condensation soldering, the boiling temperature of the medium through the pressure in the chamber.
However, Miura teaches wherein the hermetically sealed process chamber includes a pressure sensor (column 4, lines 3-57; and column 8, lines 40-57); and which is configured for influencing, during a phase of condensation soldering, the boiling temperature of the medium through the pressure in the chamber (column 4, lines 3-57; and column 8, lines 40-57).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the pressure sensing of Miura in the apparatus of Woodgate in order to achieve the desired pressure within the sealed chamber of Woodgate.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodgate as applied to claims 1-2 and 4 above, and further in view of Dokkedahl (US 2005/0173497A1).
With respect to claims 12-13, Woodgate does not teach a facility for executing a vacuum process; and a facility for executing a vacuum process, and wherein the facility for executing a vacuum process is functionally connectable to the hermetically sealed process chamber. 
However, Dokkedahl teaches a facility for executing a vacuum process; and a facility for executing a vacuum process, and wherein the facility for executing a vacuum process is functionally connectable to the hermetically sealed process chamber (paragraphs 16, 36, and 39).
.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/KILEY S STONER/            Primary Examiner, Art Unit 1735